Citation Nr: 1643543	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  14-02 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Evaluation of coronary artery disease, currently evaluated as 60 percent disabling. 

2.  Evaluation of posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

3.  Evaluation of Parkinson's disease, currently evaluated 30 percent disabling.

4.  Evaluation of degenerative arthritis of the lumbosacral spine, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney at Law




ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, and Phoenix, Arizona, respectively.  Jurisdiction presently resides with the RO in Phoenix, Arizona.

The February 2008 rating decision increased the evaluation of degenerative arthritis of the low back to 20 percent.  The Veteran submitted a Notice of Disagreement in March 2008.  No Statement of the Case was issued on the matter until December 2013. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2016).  VA examinations were last administered in October 2012 for Parkinson's, in June 2011 for PTSD, in July 2011 for coronary artery disease and in January 2011 for degenerative arthritis of the lumbosacral spine.  In several statements since that time, the Veteran has reported a worsening of all of his disorders.  See e.g. February 2013 correspondence from the Veteran.  In particular, the Veteran claims he was hospitalized for pulmonary failure in January 2014 and that he is in congestive heart failure.  See April 2014 correspondence from the Veteran.

The Board is not required to seek a new VA medical examination based solely on the mere passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).  However, a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) ("Where an appellant claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of appellant's current condition, the VA's duty to assist includes providing a new examination.") (emphasis added).  Reexaminations will be requested whenever VA determines there is a need to verify either the continued existence or the current severity of a disability.  38 C.F.R. § 3.327(a) (2016).

In this case, the Board finds there is a need to verify the current severity of the disabilities on appeal.  The claims of worsening are supported by some evidence to that effect.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify and provide authorization to obtain any outstanding, relevant treatment records, including, but not necessarily limited to, records of the January 2014 hospitalization.  After securing the necessary authorization, these records should be requested.  If any records are not available, the Veteran should be notified of such.  

2.  Associate with the claims file outstanding VA treatment records.

3.  Then, schedule the Veteran for VA examinations to determine the severity of his Parkinson's disease, coronary artery disease, PTSD, and lumbosacral degenerative arthritis.  As the Veteran is service-connected for a number of disorders and has diagnoses of still other disorders, the examiners are asked to distinguish, to the extent reasonably possible, the disorder to which potentially overlapping symptoms are attributable.  The examiners should also provide an opinion as to whether it is at least as likely as not if there is a worsening since the previous examination, and, if so, when such worsening at least as likely as not occurred.

A rationale should be provided for all opinions.

4.  If upon completion of the above action any benefit sought on appeal remains denied, the case should be returned to the Board after compliance with appellate procedure.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

